THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com January 24, 2012 Mr. Patrick Gilmore Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: HDS International Corp. Form 10-K for fiscal year ended 12-31-2010 Filed March 29, 2011 Form 8-K filed August 17, 2011 File No. 000-53949 Dear Mr. Gilmore: Please be advised that I represent HDS International Corp. (the “Company”).On January 3, the Company requested an additional 15 business days in which to respond to your letter dated December 22, 2011.The Company is unable to complete its response in the time frame requested and is hereby requesting an additional 14 calendar days from the date of this letter in which to complete its response thereto.The Company assures you that the amended Form 8-K will be filed by the close of business on February 7, 2012.No further requests for extensions will be made by the Company. Thank you for your cooperation. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc:HDS International Corp.
